Opinion filed July 22, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00225-CR
                                  __________

                  ROCKY DEE HIDROGO, JR., Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CR03104


                      MEMORANDUM OPINION
       Appellant, Rocky Dee Hidrogo, Jr., filed a notice of appeal from an order that
contains the trial court’s postconviction DNA findings. See TEX. CODE CRIM. PROC.
ANN. art. 64.04 (West 2018). The trial court found that the results of the forensic
DNA testing were not favorable to Appellant. We affirm.
       In 2009, Appellant was convicted of capital murder and sentenced to life
without parole.     In 2018, Appellant requested and was appointed an attorney
pursuant to Article 64.01(c) to assist Appellant in filing a postconviction motion for
forensic DNA testing. See id. art. 64.01. Counsel filed such a motion. Thereafter,
by agreement of the parties, the DPS lab reanalyzed the bloodstain evidence
employing new protocols. However, the conclusion reached in the reanalysis was
that Appellant could not be excluded as a contributor. According to the 2018 lab
report, the DNA profile was determined to be a mixture of DNA from three
individuals, and “[o]btaining this profile is 60.7 million times more likely if the DNA
came from [Appellant] and two unknown individuals that if the DNA came from
three unrelated, unknown individuals.” Based on the 2018 lab report, the trial court
found that it was “NOT reasonably probable” that Appellant “would not have been
convicted” if the 2018 test results had been available at Appellant’s trial. Appellant
subsequently filed this appeal.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in the Court of Criminal Appeals. See TEX. R.
APP. P. 68. Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the




                                          2
record, and we agree with counsel that no arguable grounds for appeal exist.1 See
Barnes v. State, Nos. 05-15-00007-CR, 05-15-00008-CR, 05-15-00009-CR, 2016
WL 3952116, at *1 (Tex. App.—Dallas July 19, 2016, pet. ref’d) (mem. op., not
designated for publication) (agreeing that the DNA-related appeals were frivolous
under circumstances similar to this case).
        We affirm the order in which the trial court entered its findings on
postconviction DNA testing.


                                                                 PER CURIAM


July 22, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    3